284 S.W.3d 783 (2009)
STATE of Missouri, Respondent,
v.
Talmadge GRAHAM, Appellant.
No. ED 91524.
Missouri Court of Appeals, Eastern District, Division Three.
June 9, 2009.
Alexandra E. Johnson, St. Louis, MO, for appellant.
Chris Koster, Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Talmadge Graham ("defendant") appeals the judgment on his conviction of one count of forcible rape. Defendant claims there was insufficient evidence to support his conviction, the trial court erred in allowing testimony from two police officers, and the trial court erred in denying his request for new trial based upon allegations of juror misconduct during deliberations.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).